 

Exhibit 10.2

 

DRS TECHNOLOGIES, INC.

1996 OMNIBUS PLAN
STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT, made as of the date set forth on the Notice of Stock
Option Grant, attached hereto as Schedule A, by and between DRS
Technologies, Inc., a Delaware corporation (the “Company”), pursuant to the DRS
Technologies, Inc. 1996 Omnibus Plan (as amended, the “Plan”) and the employee
or director of the Company named on Schedule A hereto (the “Participant”). 
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.

 

WITNESSETH

 

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

 

1.                                       Definitions.

 

Capitalized terms used but not defined herein shall have the meaning set forth
in the DRS Technologies, Inc. 1996 Omnibus Plan (the “Plan”).

 

2.                                       Grant of Options.

 

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the right and
option (the “Options”) to purchase all or any part of the number of shares of
common stock, par value $.0l per share (“Company Stock”), of the Company set
forth on Schedule A at the price per share and on the other terms set forth on
Schedule A.

 

3.                                       Vesting and Exercisability of Options.

 

The Options shall vest and become exercisable in accordance with the vesting
schedule set forth on Schedule A, provided that no Partial Exercise of an Option
shall be for an aggregate exercise price of less than $1,000.

 

4.                                       Method of Exercise of the Options.

 

(a)                                  The Options which are then vested and
exercisable shall be exercisable by either (i) delivery to the Company of a
written notice signed by the Participant or other person then having the right
to exercise the Option, to the attention of the Company’s Secretary, specifying
the number of shares of Company Stock with respect to which the Option is being
exercised and

 

--------------------------------------------------------------------------------


 

the effective date of the proposed exercise; or (ii) such other method as may be
prescribed by the Committee, in its sole discretion.

 

(b)                                 The exercise price shall be paid by one or a
combination of the following means: (i) in cash or by personal check, certified
check, bank cashier’s check or wire transfer; (ii) subject to the approval of
the Committee, in shares of Company Stock owned by the Participant for at least
six months prior to the date of exercise and valued at their Fair Market Value
on the effective date of such exercise; or (iii) by such other provision as the
Committee may from time to time authorize.  Any payment in shares of Company
Stock shall be effected by the delivery of such shares to the Secretary of the
Company, duly endorsed in blank or accompanied by stock powers duly executed in
blank, together with any other documents and evidences as the Secretary of the
Company shall require.

 

(c)                                  Reasonably promptly following Option
exercise, unless otherwise determined by the Committee, the Company, in its sole
discretion, may either (i) issue a stock certificate, registered in the name of
the Participant, evidencing such shares or (ii) deposit such shares in such
Participant’s or the Participant’s personal representative’s brokerage account
via electronic transfer.

 

5.                                       Termination of Employment or Service.

 

(a)                                  Unless otherwise provided on Schedule A, in
the event that the employment of a Participant with the Company shall terminate
for any reason other than Cause, Disability or Death, (i) Options granted to
such Participant, to the extent that they are exercisable at the time of such
termination, shall remain exercisable until the date that is three months after
such termination, on which date they shall expire, and (ii) Options granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination.  This three-month period described shall be extended to one year
from the date of such termination in the event of the Participant’s death during
such three month period.  Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.

 

(b)                                 Unless otherwise provided on Schedule A, in
the event that the employment of a Participant with the Company shall terminate
on account of the Disability or Death of the Participant, (i) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the first anniversary of such
termination, on which date they shall expire, and (ii) Options granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination; provided, however, that no Option shall be exercisable after the
expiration of its term.

 

2

--------------------------------------------------------------------------------


 

(c)                                  In the event of the termination of a
Participant’s employment for Cause, all outstanding Options granted to such
Participant shall expire at the commencement of business on the date of such
termination.

 

6.                                       Transferability of Options.

 

During a Participant’s lifetime, the Committee may permit the transfer,
assignment or other encumbrance of an outstanding Option unless (y) such Option
is an Incentive Stock Option and the Committee and the Participant intends that
it shall retain such status, or (z) such Option is meant to qualify for the
exemptions available under Rule 16b-3, nontransferability is necessary under
Rule l6b-3 in order for the award to so qualify and the Committee and the
Participant intend that it shall continue to so qualify. Subject to any
conditions set forth on Schedule A, a Participant may, upon providing written
notice to the Secretary of the Company, elect to transfer any or all Options
granted to such Participant pursuant to the Plan to members of his or her
immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer by any Participant may be made in exchange for
consideration.

 

7.                                       Other Restrictions.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to cause to be issued or
delivered any certificates evidencing shares of Company Stock pursuant to the
Plan unless and until the Company is advised by its counsel that the issuance
and delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Company Stock are traded. The Committee may require,
as a condition of the issuance and delivery of certificates evidencing shares of
Company Stock pursuant to the Plan, that the recipient of such shares make such
agreements and representations, and that such certificates bear such legends, as
the Committee, in its sole discretion, deems necessary or desirable.

 

(b)                                 The transfer of any shares of Company Stock
hereunder shall be effective only at such time as counsel to the Company shall
have determined that the issuance and delivery of such shares is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Company Stock are
traded.  The Committee may, in its sole discretion, defer the effectiveness of
any transfer of shares of Company Stock hereunder in order to allow the issuance
of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws.  The Committee shall inform the Participant in writing of its
decision to defer the effectiveness of a transfer.  During the period of such
deferral in

 

3

--------------------------------------------------------------------------------


 

connection with the exercise of an Option, the Participant may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto.

 

8.                                       Taxes and Withholdings.

 

Whenever shares of Company Stock are to be delivered pursuant to the exercise of
an Option, the Company shall have the right to require the Participant to remit
to the Company in cash an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto.  With the approval of the
Committee, a Participant may satisfy the foregoing requirement by electing to
have the Company withhold from delivery shares of Company Stock having a value
equal to the amount of tax to be withheld.  Such shares shall be valued at their
Fair Market Value on the date of which the amount of tax to be withheld is
determined.  Fractional share amounts will be settled in cash.  Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to the exercise of an Option.

 

9.                                       Notices.

 

(a)                                  Any notice to be given under the terms of
this Agreement shall be in writing and addressed to the Company at 5 Sylvan Way,
Parsippany, New Jersey 07054; Attention: Corporate Secretary and to the
Participant at the address set forth on Schedule A or at such other address as
either party may hereafter designate in writing to the other by like notice.

 

(b)                                 In lieu of issuing documents in paper
format, to the fullest extent permitted by law, the Committee may, in its
discretion provide for electronic delivery of any documents that the Company may
be required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the grant of awards and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors.  Electronic delivery of a document to Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which Participant has access.

 

(c)                                  The Participant hereby agrees to notify the
Company within ten days of any dispositions of shares of Company Stock issued
pursuant to the exercise of Incentive Stock Options under the Plan which
constitute “disqualifying dispositions” within the meaning of Section 421(b) of
the Code (or any successor provision thereto).

 

4

--------------------------------------------------------------------------------


 

10.                                 Effect of Agreement.

 

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

 

11.                                 Conflicts and Interpretation.

 

In the event of any ambiguity in this Agreement, any term which is not defined
in this Agreement or any matters as to which this Agreement is silent, the Plan
(which is incorporated herein by reference) shall govern.

 

12.                                 Amendment.

 

This Agreement may not be amended in any manner which adversely affects the
rights of the Participant except by an instrument in writing signed by both
parties hereto.  The waiver by either party of compliance with any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement or of any subsequent breach by such party of a
provision of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Participant has hereunto set the
Participant’s hand.

 

 

 

DRS Technologies, Inc.

 

 

 

 

 

By:

 

 

 

 

Richard A. Schneider

 

 

Executive Vice President/CFO

 

 

Participant

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DRS TECHNOLOGIES, INC.

1996 OMNIBUS PLAN

Notice of Stock Option Grant

 

Identification

 

Name of Participant:

Address of Participant:

 

 

Date of Stock Option Agreement:

 

Stock Options Granted

 

Number of Stock Options:

 

Grant Date:

 

Exercise Price Per Share:

 

Vesting Schedule:

 

6

--------------------------------------------------------------------------------